         Case 2:20-cv-05580-CFK Document 16 Filed 01/04/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FCS CAPITAL LLC, et al.,                              :       CIVIL ACTION
               Plaintiffs,                            :
                                                      :
              v.                                      :
                                                      :
JOSHUA L THOMAS, ESQUIRE,                             :
              Defendant.                              :       NO. 20-cv-05580


                                             NOTICE

       AND NOW, this 4th day of January 2021, it is ORDERED that an Initial Pretrial

Conference (Rule 16) is scheduled, via telephone, for Tuesday, January 19, 2021 at 10:30 a.m.

before the Hon. Chad F. Kenney.

       Counsel is directed to call into the conference a few minutes before it is to start. The dial-

in number is 888-398-2342 and the access code is 7624030.

       It is furthered ORDERED:

1.     The discovery period, regardless of any pending motion(s), begins with this Order and

       the parties shall exchange written discovery requests immediately;

2.     The parties shall exchange the required initial disclosures under Fed. R. Civ. P. 26(a) on

       or before January 12, 2021.

           INSURANCE COVERAGE:

       a. As required by Rule 26(a)(1)(A)(iv), Defendant shall disclose to Plaintiffs’

           counsel before or during the parties’ 26(f) conference whether he was covered by

           malpractice insurance during the relevant time period alleged in the Complaint.

           If Defendant was covered by malpractice insurance, he shall identify the name of

           the carrier, policy number and contact information, and provide to Plaintiffs for


                                                 1
       Case 2:20-cv-05580-CFK Document 16 Filed 01/04/21 Page 2 of 2




         inspection and copying any such agreement. Fed. R. Civ. P. 26(a)(1)(A)(iv).

     b. If Defendant was not covered, was denied coverage, or coverage applicability is

         still being evaluated, he shall affirmatively state so. He shall also identify the

         insurance company that denied him coverage, or that is evaluating whether

         there is coverage, and the insurance company, the policy number and the claim

         number assigned. All of Defendant’s insurance coverage information, or lack of

         coverage information, must be in writing and contained within the 26(f) report

         submitted to this Court in preparation for the Rule 16 conference.

3.   In addition, after consultation with all counsel for all parties, Plaintiff’s counsel shall

     complete and file with the Clerk the required Report of the Rule 26(f) Meeting

     incorporating, at a minimum, all the information required in this Court’s form Rule 26(f)

     Report (found on the Court’s website) on or before January 14, 2021;

4.   Lead trial counsel is required to appear at the Rule 16 Conference. If lead counsel is

     absolutely unable to attend, the conference will be rescheduled;

5.   Lead trial counsel must be prepared to speak on every subject, including settlement,

     liability, remedies, and damages and have authority from their clients to do so; and

6.   Counsel are instructed to refer to Judge Kenney’s Practices and Procedures which are

     found at: http://www.paed.uscourts.gov/judges-info/district-court-judges/chad_f_kenney.



     January 4, 2021                         /s/ Chad F. Kenney
     ___________________                     _________________________________
     DATE                                    CHAD F. KENNEY, JUDGE




                                                2
